NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                         901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                         CORPUS CHRISTI, TEXAS 78401
                                                                         361-888-0416 (TEL)
JUSTICES
                                                                         361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                         HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                         ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                   Court of Appeals                    100 E. CANO, 5TH FLOOR
                                                                         EDINBURG, TEXAS 78539
                                                                         956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ               Thirteenth District of Texas           956-318-2403 (FAX)



                                          May 29, 2014

      Hon. Clint Lewis Taylor                   Hon. Anjali Nigam
      1700 Pacific Ave Ste 3100                 945 Heights Blvd.
      Dallas, TX 75201-4656                     Houston, TX 77008

      Hon. John C. Wander                       Hon. Raymond L. Thomas
      Vinson & Elkins                           Kittleman, Thomas & Gonzalez
      3700 Trammell Crow Center                 P.O. Box 1416
      2001 Ross Avenue                          McAllen, TX 78504
      Dallas, Tx 75201-8001
                                                Hon. Ricardo Pumarejo Jr.
      Hon. Matthew Johnson                      Kittleman, Thomas & Gonzales
      1001 Fannin Street, Suite 2500            4900-B N. 10th Street
      Houston, TX 77002                         McAllen, TX 78504

      Hon. Lisa C. Tulk                         Hon. David G. Oliveira
      2100 Ross Ave., Suite 750                 Roerig, Oliveira & Fisher, L. L. P.
      Dallas, TX 75201                          855 West Price Road, Suite 9
                                                Brownsville, TX 78520
      Hon. Marcus C. Barrera
      Barrera & Sanchez, PC                     Hon. Daniel D. Tostrud
      10113 N. 10th Street, Ste. A              1700 Pacific Ave Ste 3100
      McAllen, TX 78504                         Dallas, TX 75201-4656

      Hon. Alana Kalish Pulaski                 Hon. Gary S. Kessler
      3200 Southwest Fwy Ste 2100               2100 Ross Ave., Suite 750
      Houston, TX 77027-7525                    Dallas, TX 75201

      Hon. David T. McDowell                    Hon. Ramon Rosales Junior
      3200 Southwest Fwy Ste 2100               The Law Offices of Ramon Rosales Jr.,
      Houston, TX 77027-7525                    P.C.
                                                2011 North Conway
      Hon. Walter Perry Zivley Jr.              Mission, TX 78572
      600 Travis St., Suite 2800
      Houston, TX 77007                         Hon. Mark Andrew Carrigan
                                                Carrigan, McCloskey & Roberson, LLP
      Hon. Stacey Neumann Vu                    945 Heights Blvd.
      First City Tower                          Houston, TX 77008
      1001 Fannin St Ste 2500
      Houston, TX 77002-6760                    Hon. Manuel Berrelez
                                                2001 Ross Ave Ste 3700
                                                Dallas, TX 75201-2975
Page 2


Hon. Aaron I. Vela
Attorney at Law
200 E. Cano
Edinburg, TX 78539

Hon. Steven Vidaurri
202 N. 10th Street
Edinburg, TX 78541

Re:       Cause No. 13-14-00126-CV
Tr.Ct.No. C-2600-09-B
Style:    In Re Thomas Agresti

Re:       Cause No. 13-14-00149-CV
Tr.Ct.No. C-2600-09-B
Style:    In Re Ing America Equitites, Inc. and Security Life of Denver Insurance
          Company

Re:       Cause No. 13-14-00154-CV
Tr.Ct.No. C-2600-09-B
Style:    In Re American General Life Insurance Company and American International
          Group, Inc.

Re:       Cause No. 13-14-00168-CV
Tr.Ct.No. C-2600-09-B
Style:    In Re Nelson P. Todd, Orchard Financial Group, LLC, and Orchard
          Administrators, LLC


      Enclosed please find a copy of the opinion issued by this Court on this date.

                                        Very truly yours,


                                        Dorian E. Ramirez, Clerk

DER:cc
Enc.
cc:  Hon. Rodolfo Delgado, Respondent
     Hon. Laura Hinojosa, District Clerk
     Hon. J. Rolando Olvera Jr., Presiding Judge, 5th Administrative Judicial Region